Citation Nr: 0121110	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  01-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
saphenous nerve injury secondary to saphenous vein stripping.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The decision found that the 
evidence submitted in support of the veteran's application to 
reopen a previously denied final RO decision was both new and 
material warranting reopening the claim but, after de novo 
review of the record, denied service connection for bilateral 
nerve damage on the merits as having been incurred in or 
aggravated during the veteran's active military service.  

In a December 1978 decision, the RO denied the veteran 
entitlement to service connection for bilateral saphenous 
nerve injury.  He was notified of the decision and apprised 
of his appellate rights by VA letter, also dated in December 
1978.  He did not appeal the decision and it became final.  
In March 1999 the veteran submitted an informal inquiry, 
followed by a formal statement in October 1999, requesting 
reopening his claim.  The RO denied his application to reopen 
the claim of service connection for bilateral saphenous nerve 
injury on the basis that new and material evidence had not 
been submitted warranting a reopening.  

In May 2000, the RO received the veteran's current 
application to reopen his claim for service connection for 
bilateral nerve damage secondary to saphenous vein stripping.  
In its February 2001 decision, the RO found that new and 
material evidence had been submitted, reopened the claim and, 
based on de novo review of the record, thereafter denied the 
claim on the merits.  The Board notes that, under 38 U.S.C.A. 
§ 7104(a) (West 1991), all question in a matter subject to a 
decision by the Secretary shall be subject to one review on 
appeal to the Board.  In the instant case, the Board must 
initially determine whether it has jurisdiction to proceed by 
assessing the question of whether the veteran presented new 
and material evidence sufficient to reopen his claim because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim of service connection and adjudicating it de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Marsh v. West, 11 Vet. App. 468, 471 (1998); Smith 
(Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  Accordingly, 
the Board has also recharacterized the issue on appeal as 
indicated on the title page of this decision and remand.  


FINDINGS OF FACT

1.  In a December 1978 rating decision, the RO denied the 
veteran's claim of service connection for bilateral saphenous 
nerve injury secondary to saphenous vein stripping; the 
veteran was provided notice of the decision and of his 
appellate rights, but he did not file an appeal and the 
decision became final.  

2.  Evidence added to the record since the December 1978 RO 
decision is relevant and probative and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  

3.  It is not shown that the veteran has bilateral saphenous 
nerve injury attributable to or aggravated by service. 

CONCLUSIONS OF LAW

1.  The RO's December 1978 decision denying service 
connection for bilateral saphenous nerve injury secondary to 
saphenous vein stripping is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  Evidence received since the January 1998 RO decision is 
new and material; the claim of entitlement to service 
connection for bilateral saphenous nerve injury secondary to 
saphenous vein stripping is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2000).  

3.  Bilateral saphenous nerve injury was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 1153, 
5103A; 38 C.F.R. § 3.303, 3.306 (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The Board notes that the RO, in its March 2001 letter, 
informed the veteran and his representative of the Veterans 
Claims Assistance Act of 2000 and they were given an 
opportunity to submit additional evidence and information in 
support of the claim.  

As far as the issue of whether new and material evidence has 
been submitted by the veteran that would warrant reopening 
his claim for service connection for bilateral saphenous 
nerve injury secondary to saphenous vein stripping, the Board 
has determined that the Board may proceed in rendering a 
decision without first remanding the claims to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the March 
2001 Statement of the Case issued during the pendency of the 
appeal, the veteran has been advised of the laws and 
regulations governing the claim, and been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran as relative to this claim has been obtained 
and associated with the claims folder.  Hence, adjudication 
of the issue of whether new and material evidence has been 
submitted warranting reopening his claim for service 
connection for bilateral saphenous nerve injury secondary to 
saphenous vein stripping, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

I.  New and Material

In an unappealed December 1978 rating decision, the RO denied 
the veteran entitlement to service connection for bilateral 
saphenous nerve injury secondary to saphenous vein stripping.  
The basis for the decision was that the veteran had undergone 
bilateral saphenous vein stripping prior to his entry onto 
active service and that bilateral saphenous nerve injury was 
probably caused by the prior surgeries and that the prior 
disability had not been permanently aggravated by his active 
duty service.  The evidence of record at the time of the RO's 
decision was the veteran's service medical records.  The 
veteran was notified of the December 1978 rating decision and 
apprised of his appellate rights.  He did not appeal the 
decision and it became final.  In March 1999, VA received the 
veteran's informal inquiry concerning reopening his claim.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

Evidence associated with the claims folder since the December 
1978 RO decision consists of the veteran's private 
physician's medical statement dated in March 2000 and 
received in May 2000.  In pertinent part, the physician 
related that he is a Board Certified General Surgeon who 
performed the veteran's bilateral varicose vein stripping 
legations in 1973 and 1974, and that at no time during or 
following these surgeries was there evidence of nerve damage 
in either leg.  

The Board finds that the above-mentioned physician's medical 
statement bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection bilateral saphenous 
nerve injury secondary to saphenous vein stripping.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim on this issue is reopened.  

As discussed above, the Board has reopened the veteran's 
claims for service connection for bilateral saphenous nerve 
injury secondary to saphenous vein stripping.  Therefore, it 
must now consider the claims based on all the evidence of 
record.  Elkins, 12 Vet. App. at 218.  The Board observes 
that the veteran has had ample opportunity to present 
evidence and argument on this issue, such that there will not 
be prejudiced by consideration of this claim by the Board.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Accordingly, the Board will proceed to consider this claim.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage , 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Upon reviewing the evidence associated with the claims 
folder, it does not appear that there remains any pertinent 
evidence that has not been obtained by the RO; therefore, a 
final Board decision will be rendered regarding the issues 
before the Board.

The veteran's service medical records include a May 1976 
enlistment physical examination.  Noted on that examination 
was the fact that the veteran underwent bilateral saphenous 
vein stripping at ages 17 and 18.  A service department 
clinical record dated in September 1976 noted complaints of 
bilateral ankle pain with standing and walking that began 
four months earlier.  The pre-service history of bilateral 
saphenous vein stripping was noted.  He was placed on light 
duty.  Following orthopedic and neurological examinations, 
medication was prescribed.  The record reveals that he 
continued to have pain in the legs.  In April 1977, a Medical 
Board was convened.  The preservice history of bilateral 
saphenous vein stripping was noted.  The veteran related that 
postoperatively, he developed paresthesias of the medical 
malleolus and medial thigh, bilaterally.  While the 
paresthesias resolved in the thighs, he continued to 
experience problems in the calves.  Following examination, it 
was determined that the veteran had dysesthesia consistent 
with bilateral saphenous nerve injury, not aggravated by 
military service.  Separation from service was recommended 
and completed.

Received in May 2000 was a statement from the veteran's 
private physician.  In pertinent part, the physician related 
that he is a Board Certified General Surgeon who performed 
the veteran's bilateral varicose vein stripping legations in 
1973 and 1974, and that at no time during or following these 
surgeries was there evidence of nerve damage in either leg. 

Analysis

Considering all the evidence of record, the Board finds that 
an award of service connection for bilateral saphenous nerve 
injury secondary to saphenous vein stripping is not proper.  
A previously stated, service connection can only be awarded 
with evidence of a current disability.  While the statement 
from the veteran's private physician attests to the condition 
of the veteran's legs following surgery, there is no evidence 
to suggest the presence of current disability.  Although the 
veteran was informed by a March 2001 of the evidence 
necessary to complete his claim, he did not submit evidence 
of a current disability.  Therefore, the claim is denied.


ORDER

To the extent the Board has determined that new and material 
evidence having been submitted to reopen the veteran's claim 
seeking service connection for bilateral saphenous nerve 
injury secondary to saphenous vein stripping, the appeal is 
granted.  Entitlement to service connection for bilateral 
saphenous nerve injury secondary to saphenous veins stripping 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 


